Mr. Justice Paxson
delivered the opinion of the court,
It is manifest that the real estate of Reuben Blatt did not pass by his assignment for the benefit of creditors. By that instrument he assigned “ all the goods, chattels, and effects and property of every kind, personal and mixed, of the said Reuben Blatt.” Whatever might have been the effect of the words “ goods, chattels, effects and property of every kind,” had they stood alone, the addition of the words “ personal and mixed” certainly limited them to the personal estate. It is equally clear that if the real estate did not pass by the assignment, the assignee could have no claim upon the proceeds thereof, after a sale and conversion by the assignor.
The question of fraud should have been submitted to the jury. The learned judge refused the plaintiff’s first point upon the ground that there was no evidence of fraud. This was error.- The record shows that Blatt was insolvent. He had made an assignment for the benefit of his creditors. It appears from the report of the auditor that his estate yielded but a small dividend. The assignment to Mr. Tryon was of a •claim of $1200, charged as a first lien upon a farm said to be worth $13,000. The consideration for the transfer of this claim was $400. In a sale by an insolvent vendor, inadequacy of price is evidence of fraud. It was said in Davidson v. Little, 10 Harris 252, that “ the sale of lands or goods by an indebted person for less than their value is ipso facto a fraud in both vendor and vendee.”
The judgment is reversed, and a venire facias de novo awarded.